Title: Post Office Commissions to Abraham Hunt, 10 January 1764 (and 13 October 1775)
From: Franklin, Benjamin,Foxcroft, John
To: Hunt, Abraham


The commission given by Franklin and William Hunter to Thomas Vernon as deputy postmaster at Newport, R.I., Dec. 24, 1754, is printed above, V, 451–2. With the text of that earliest known post-office commission signed by Franklin as deputy postmaster general appears a note listing five similar commissions known to the editors and stating that later these documents would not be printed individually in this edition at their respective dates. An unusual circumstance justifies an exception to that general statement.
Mr. Theodore Sheldon owns not only the original commission that Franklin and John Foxcroft, joint deputy postmasters general under the Crown, issued to Abraham Hunt as postmaster of Trenton, Jan. 10, 1764, but also the commission that Franklin, serving as postmaster general of the United Colonies, issued to Hunt, Oct. 13, 1775, after the beginning of the American Revolution. It is as unusual as it is fortunate that two commissions, issued more than eleven years apart to the same individual for the same office and signed by the same postmaster general, but under the authority of two different governments, should survive approximately two centuries later in the same private collection. The editors greatly appreciate Mr. Sheldon’s willingness to permit the reproduction of these documents together here.
Comparison of the texts of the two commissions to Hunt shows that the printed portions of the second are in most respects an almost verbatim repetition of the first. The differences, however, are significant. The headings reflect the contrasting governmental authorities under which they were issued. The commission of 1764 testified to Hunt’s “Loyalty to His Majesty,” while that of 1775 certifies instead his “public Spirit.” Franklin and Foxcroft issued the first one jointly, but Franklin acted alone on the other; Foxcroft had become a Loyalist. By the terms of the earlier document Hunt was to hold office for three years “unless sooner removed by us”; the later commission, reflecting the unsettled political situation between the outbreak of hostilities and the Declaration of Independence, is less precise as to the method or authority for its possible termination. The dating at the end of the second commission also omits all reference to the British regnal year, although in October 1775 the United Colonies were still nearly nine months away from formally renouncing George III and proclaiming themselves the United States.
 

I
[January 10, 1764]
Benjamin Franklin, and John Foxcroft, Esquires, Post-Masters-General of all His Majesty’s Provinces and Dominions on the Continent of North-America.
  To All to whom these Presents shall come, Greeting, Know Ye, That We  the said Benjamin Franklin and John Foxcroft,  having received good Testimony of the Fidelity, and Loyalty to His Majesty, of  Abraham Hunt, of Trenton, in New-Jersey, Gent. and reposing great Trust and Confidence in the Knowledge, Care, and Ability of the said Abraham Hunt to execute the Office and Duties required of a Deputy Post-Master, have Deputed, Constituted, Authorized, and Appointed, and by these Presents do Depute,  Constitute, Authorize, and Appoint the said  Abraham Hunt, to be our lawful and sufficient Deputy, to Execute the Office of Deputy Post-Master  at Trenton in New-Jersey, aforesaid,  to have, hold, use, exercise and enjoy the said Office, with all and every the Rights, Privileges, Benefits and Advantages, to the same belonging, from the Day of  the Date hereof  for the Term of three Years, unless sooner removed by us, under such Conditions, Covenants, Provisoes, Payments, Orders and Instructions, to be faithfully observed, performed, and done, by the said Deputy, and Servants, as  he  or they shall, from Time to Time, receive from Us, or by our Order. In Witness whereof, We the said Benjamin Franklin, and John Foxcroft, have hereunto set our Hands, and caused the Seal of our Office to be affixed: Dated the  Tenth  Day of  January,  17 64,  in the  Fourth Year of His Majesty’S Reign.
B FranklinJohn Foxcroft


II

By Authority of the Congress.Benjamin Franklin, Esq;Appointed Post-Master-General of all the United Colonies on the Continent of North-America.
[October 13, 1775]
  To All to whom these Presents shall come, sends  Greeting: Know Ye That I, the said Benjamin Franklin, having received good Testimony of the Fidelity and public Spirit of Abraham Hunt, of Trenton, in New Jersey, Gent. and reposing great Trust and Confidence in the Knowledge, Care and Ability of the said Abraham Hunt,  to execute the Office and Duties required of a Deputy Post-Master, have deputed, constituted, authorized and appointed, and by these Presents do depute, constitute, authorize and appoint the said  Abraham Hunt, to be my lawful and sufficient Deputy, to execute the Office of Deputy Post-Master of  Trenton, in New-Jersey, to have, hold, use, exercise and enjoy the said Office, with all and every the Rights, Privileges, Benefits and Advantages, to the same belonging, from the Thirteenth  Day of October, Inst.  for the Term of three Years, or until he shall receive a new Commission, or until the present be superseded under such Conditions, Covenants, Provisoes, Payments, Orders and Instructions, to be faithfully observed, performed and done, by the said Deputy, and Servants, as he or they shall, from time to time, receive from me, or by my Order. In Witness whereof, I, the said Benjamin Franklin, have hereunto set my Hand, and caused the Seal of my Office to be affixed: Dated the  Thirteenth  Day of  October,  177 5.
B Franklin

